Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 are pending, of which claims 1, 8 and 15 are independent.  
The application was filed on 6/18/2019, claims foreign priority to CN201811295492.6 filed on 11/1/2018 and is the 371 of PCT/CN2018/117211 filed on 11/23/2018, but claims no domestic benefit.  This application is currently assigned to Shanghai Sixth People’s Hospital. 

Information Disclosure Statement
 	No information disclosure statement (IDS) have been filed.

Oath/ADS
An Application Data Sheet was submitted 6/18/2019 and an Oath/declaration was submitted on 6/18/2019.
Comments
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  M.P.E.P. 2173.01(I).  It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification.  Further, "though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."  M.P.E.P. 2111.01(II).  
It is noted that care be taken such that the claims themselves explicitly recite all the claimed elements relied upon in overcoming the rejections set forth herein.  That is, for any additional limitations discussed in the specification to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  Appropriate consideration of each and every feature of the claims has been made.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  The written authorization may be submitted via EFS-Web, mail, or fax. It cannot be submitted by email. (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 
Interview requests may be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.

Additional Art
	While not applied below, further to the art applied in related applications, examiner particularly notes the following additional art considered relevant WO 2015166489 A2 to Eran et al. pertaining to systems and methods for predicting response to food (FIGS. 1-3, pg. 6, lines 8-14, pg. 7, lines 4-10).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060015263  to Stupp et al. in view of US 20170220751 to Davis

Regarding independent claim 1, Stupp teaches:


(Claim 1) A method of determining an insulin injection amount, the method being implemented by a computer apparatus, the method comprising: (Stupp, FIGS. 4, 9A-12, 15-17; [0003], [0049]-[0054] one or more association variables may be determined and/or identified, using one or more apparatuses, and/or the related methods, in accordance with one or more statistical relationships between one or more temporal onsets corresponding to one or more events and patterns of occurrence of one or more variables and/or one or more compound variables; [0063] embodiments of the apparatuses, and related methods, may allow collected data or information to be converted into actionable information, such as one or more recommendations. In some embodiments, providing the recommendations to one or more healthcare providers and/or at least the one individual that has the disease may help convert this information into knowledge; [0212]-[0217] addressed by changing the diuretic, diet, activity insulin type, insulin dosage, and/or the use of additional pharmacological agents to change insulin sensitivity.)

obtaining characteristic information and a blood glucose content at a current time of a target user through the computer apparatus (Stupp, FIGS. 4, 9A-12, 15-17; [0003], [0049]-[0054] one or more association variables may be determined and/or identified, using one or more apparatuses, and/or the related methods, in accordance with one or more statistical relationships between one or more temporal onsets corresponding to one or more events and patterns of occurrence of one or more variables and/or one or more compound variables; [0196] embodiment 1600 of a process for determining one or more association variables. Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections.

While Stupp teaches determination of one or more association variables and Stupp explicitly teaches variables obtained from a blood glucose monitor, blood pressure monitor and providing recommendation (Stupp [0075], [0212]-[0217]), Stupp may not explicitly teach each and every feature of determining an insulin injection amount at each time of the target user through the computer apparatus and based on the characteristic information of the target user, the blood glucose content at the current time of the target user, a predetermined blood glucose prediction model, and a predetermined insulin injection amount prediction model. Davis teaches: determining an insulin injection amount at each time of the target user through the computer apparatus and based on the characteristic information of the target user, the blood glucose content at the current time of the target user, a predetermined blood glucose prediction model, and a predetermined insulin injection amount prediction model (Davis, FIGS. 9, 11b, 19, 25A-26; [0005], [0038]-[0039] A sixth aspect is directed towards a method of providing decision support functionality to a user, the functionality supporting decision-making in the management of the disease, including: performing machine learning about a user by: receiving first and second data about a user; and defining at least two states associated with the user based on the received first and second data; displaying a decision-support output to the user by: determining a current state associated with the user, the determined state from among the defined at least two states; receiving a first real-time input; and displaying a therapy prompt based on the first real-time input and the determined state associated with the user; [01119] The system 300 may set the required dose, i.e., the dose calculated to be correct at the time of calculation. An audible, visual, or vibratory alert may then be provided on the pen and/or on the CGM device to alert the user when it is time to dose. In a particular implementation, if the user does not dose at the given time, or within a range of time surrounding the given time, e.g., one or two minutes, the system 300 may recalculate the required dose on a periodic basis, e.g., every five minutes, and provide an updated required dose to the mechanical device 136,); and 

outputting the determined insulin injection amount at each time of the target user through the computer apparatus (Davis, FIGS. 4, 5, 7, 9, 15-17, 19; [0005] Another device used to monitor glucose is a continuous analyte sensor, which typically includes a sensor that is placed subcutaneously, transdermally, or intravascularly. The sensor measures the concentration of a given analyte within the body, and generates a raw signal that is transmitted to electronics associated with the sensor. The raw signal is converted into an output value that is displayed on a display. The output value that results from the conversion of the raw signal is typically expressed in a form that provides the user with meaningful clinical information, such as glucose expressed in mg/dL., [0016], [0023], [0025], [0029], [0039], 

Stupp pertains to apparatus and methods for determining association variables, a statistical relationship between one or more temporal onsets corresponding to one or more events and a pattern of occurrence of a compound variable (Stupp, FIGS. 5, 15-17) by way of describing various embodiments with various exemplary features (e.g., Stupp, [0049], [0212]-[0217]).  Stupp itself teaches various features with respect to various exemplary embodiments and explicitly teaches that features of various embodiments may be combined.  Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of features of different embodiments of Stupp to obtain a model for decision-making that is useful for providing the users with information they may need to manage their care.  Additionally, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Stupp with regard to different exemplary embodiments and devices as taught by Stupp to suit the preferences or goals so as to increase and/or maximize the usefulness and applicability of the information available to a user(s) for care and/or treatment.

Regarding dependent claim 2, Stupp teaches:

2. The method of determining an insulin injection amount according to claim 1, wherein: the determining the insulin injection amount at each time of the target user comprises: inputting the characteristic information of the target user and the blood glucose content at the current time of the target user into the predetermined insulin injection amount prediction model to predict the insulin injection amount and determining the insulin injection amount at the current time; inputting the insulin injection amount at the current time, the characteristic information of the target user, and the blood glucose content at the current time of the target user into the predetermined blood glucose prediction model to perform blood glucose prediction, and determining a blood glucose content of the target user at a next time corresponding to the current time; and regarding the next time as a current time and returning to the inputting the characteristic information of the target user and the blood glucose content at the current time of the target user into the predetermined insulin injection amount prediction model to predict the insulin injection amount and determining the insulin injection amount at the current time; until the insulin injection amount at each time is determined, and obtaining the respective corresponding insulin injection amount at each time of the target user. (Stupp, FIGS. 4, 9A-12, 15-17; [0003], [0049]-[0054] one or more association variables may be determined and/or identified, using one or more apparatuses, and/or the related methods, in accordance with one or more statistical relationships between one or more temporal onsets corresponding to one or more events and patterns of occurrence of one or more variables and/or one or more compound variables; [0196] embodiment 1600 of a process for determining one or more association variables. Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections; examiner notes ‘labeled’ data corresponds to ‘marked’ data).

Regarding dependent claim 3, Stupp teaches:

3. The method of determining an insulin injection amount according to claim 1, wherein the determining the predetermined insulin injection amount prediction model comprises: obtaining a marked training set and a unmarked training set, the marked training set comprising the characteristic information, the blood glucose content of each first-sample user at each sampling time, and the insulin injection amount of each first-sample user at each sampling time; the unmarked training set comprising characteristic information and a blood glucose content of each second-sample user at each sampling time; initializing and obtaining the an initial insulin injection amount prediction model; and training the initial insulin injection amount prediction model based on the marked training set and the unmarked training set, and determining the predetermined insulin injection amount prediction model. (Stupp, FIGS. 4, 9A-12, 15-17; [0003]-[0005] In unsupervised learning 100 in FIG. 1A, the data may be described by input variables weight 110 and height 112 without any additional information (e.g., labels) that could help to find patterns in the data. In supervised learning 130 in FIG. 1B, additional information about the data is available. The data points are labeled as Dutch 132 (white circles) or American 134 (filled-black circles). This extra information is exactly the output one wants to predict for future data. Having it available for the training data or examples allows predictive decision boundary 136 to be determined. In general, statistical learning involves finding a statistical model that explains the observed data that may be used to analyze new data, e.g., learning a weighted combination of numerical variables from labeled training data to predict a class or classification for a new combination of variables. Determining a model to predict quantitative outputs (continuous variables) is often referred to as regression. Determining a model to predict qualitative data (discrete categories, such as `yes` or `no`) is often referred to as classification., [0049]-[0054] one or more association variables may be determined and/or identified, using one or more apparatuses, and/or the related methods, in accordance with one or more statistical relationships between one or more temporal onsets corresponding to one or more events and patterns of occurrence of one or more variables and/or one or more compound variables; [0196] embodiment 1600 of a process for determining one or more association variables. Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0075]; [0159]-[0161] using a fraction or percentage of the collected data or information (patterns of occurrence and temporal onsets) for training, i.e., to develop the model, and a remainder for testing the resulting model. This is illustrated in FIG. 11, which is a block diagram illustrating an embodiment 1100 of determining model complexity.  [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections; examiner notes ‘labeled’ data corresponds to ‘marked’ data and Stupp explicitly teaches that statistical relationships may allow one or more association variables (e.g., variables and/or one or more compound variables that may be associated with a deviation in blood glucose level) to be identified).

Regarding dependent claim 4, Stupp teaches:

4. The method of determining insulin injection amount according to claim 3, wherein the initial insulin injection amount prediction model comprises first initial insulin injection amount prediction models; wherein the determining the predetermined insulin injection amount prediction model comprises: sampling the marked training set and determining mark training subsets, wherein the number of the mark training subsets is the same as the number of the first initial insulin injection amount prediction models; training the corresponding first initial insulin injection amount prediction model based on the unmarked training set and the mark training subsets to obtain trained initial insulin injection amount prediction models; performing weighted summation and averaging on each of the trained initial insulin injection amount prediction models based on weights, and obtaining an integrated insulin injection amount prediction model; and determining the predetermined insulin injection amount prediction model according to the integrated insulin injection amount prediction model. (Stupp, FIGS. 4, 9A-12, 15-17; [0003]-[0005] In unsupervised learning 100 in FIG. 1A, the data may be described by input variables weight 110 and height 112 without any additional information (e.g., labels) that could help to find patterns in the data. In supervised learning 130 in FIG. 1B, additional information about the data is available. The data points are labeled as Dutch 132 (white circles) or American 134 (filled-black circles). This extra information is exactly the output one wants to predict for future data. Having it available for the training data or examples allows predictive decision boundary 136 to be determined. In general, statistical learning involves finding a statistical model that explains the observed data that may be used to analyze new data, e.g., learning a weighted combination of numerical variables from labeled training data to predict a class or classification for a new combination of variables. Determining a model to predict quantitative outputs (continuous variables) is often referred to as regression. Determining a model to predict qualitative data (discrete categories, such as `yes` or `no`) is often referred to as classification., [0049]-[0054] one or more association variables may be determined and/or identified, using one or more apparatuses, and/or the related methods, in accordance with one or more statistical relationships between one or more temporal onsets corresponding to one or more events and patterns of occurrence of one or more variables and/or one or more compound variables; [0196] embodiment 1600 of a process for determining one or more association variables. Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0075]; [0139]-[0143] prior to generating one or more compound variables using a weighted summation; [0159]-[0160] The fraction of the collected information may be approximately randomly sampled to generate one or more contingency tables. A respective contingency table may be generated N times using approximate random sampling. Statistical relationships for at least M of these N contingency tables may be used (including combining and/or averaging) to determine whether or not the temporal onsets and the corresponding variable or compound variable are independent. M may be 50% (rounded to the nearest integer), 60%, 66%, 70%, 75%, 80% or more of N; [0161] In some embodiments, this risk may be addressed by using a fraction or percentage of the collected data or information (patterns of occurrence and temporal onsets) for training, i.e., to develop the model, and a remainder for testing the resulting model. [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections.

Regarding dependent claim 5, Stupp teaches:

5. The method of determining insulin injection amount according to claim 4, wherein the determining the predetermined insulin injection amount prediction model according to the integrated insulin injection amount prediction model comprises: adjusting each of the weights in the integrated insulin injection amount prediction model based on the marked training set, and determining the predetermined insulin injection amount prediction model. (Stupp, FIGS. 4, 9A-12, 15-17; [0003]-[0005] statistical learning involves finding a statistical model that explains the observed data that may be used to analyze new data, e.g., learning a weighted combination of numerical variables from labeled training data to predict a class or classification for a new combination of variables. Determining a model to predict quantitative outputs (continuous variables) is often referred to as regression. Determining a model to predict qualitative data (discrete categories, such as `yes` or `no`) is often referred to as classification., [0049]-[0054] Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0075]; [0139]-[0143] prior to generating one or more compound variables using a weighted summation; [0159]-[0160] The fraction of the collected information may be approximately randomly sampled to generate one or more contingency tables. A respective contingency table may be generated N times using approximate random sampling. Statistical relationships for at least M of these N contingency tables may be used [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections).

Regarding dependent claim 6, Stupp teaches:

6. The method of determining an insulin injection amount according to claim 1, wherein the determining the predetermined blood glucose prediction model comprises: obtaining a sample marked training set; the sample marked training set comprising characteristic information, a blood glucose content at each sampling time, and an insulin injection amount at each sampling time of each third sample user; initializing and obtaining an initial blood glucose prediction model; and training the initial blood glucose prediction model based on the marked training set, and determining the predetermined blood glucose prediction model. (Stupp, FIGS. 4, 9A-12, 15-17; [0003]-[0005] In unsupervised learning 100 in FIG. 1A, the data may be described by input variables weight 110 and height 112 without any additional information (e.g., labels) that could help to find patterns in the data. In supervised learning 130 in FIG. 1B, additional information about the data is available. The data points are labeled as Dutch 132 (white circles) or American 134 (filled-black circles). This extra information is exactly the output one wants to predict for future data. Having it available for the training data or examples allows predictive decision boundary 136 to be determined.  In general, statistical learning involves finding a statistical model that explains the observed data that may be used to analyze new data, e.g., learning a weighted combination of numerical variables from labeled training data to predict a class or classification for a new combination of variables. Determining a model to predict quantitative outputs (continuous variables) is often referred to as regression. Determining a model to predict qualitative data (discrete categories, such as `yes` or `no`) is often referred to as classification., [0049]-[0054] Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0075]; [0139]-[0143] prior to generating one or more compound variables using a weighted summation; [0159]-[0160] The fraction of the collected information may be approximately randomly sampled to generate one or more contingency tables. A respective contingency table may be generated N times using approximate random sampling. Statistical relationships for at least M of these N contingency tables may be used [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections; examiner notes labeled data as ‘marked’ data and data without additional labels as ‘unmarked’ data.).


Regarding dependent claim 7, Stupp teaches:

7. The method of determining insulin injection amount according to claim 1, wherein the characteristic information comprises clinical information and dietary information, wherein the clinical information comprises height, weight, fasting blood glucose content, and connecting peptide content. (Stupp, FIGS. 4, 9A-12, 15-17; [0003]-[0005] height, weight; [0122] dietary patterns; examiner takes official notice that mere recitation of characteristic information is an intended use and examiner takes official notice that height, weight, fasting blood glucose content and connecting peptide content are commonly known and used by medical professionals (see, e.g., WO 2015166489, pg. 20, line 26 – pg. 21, line 20 .. Diabetic conditions can be diagnosed or monitored using any of a number of assays known in the field. Examples of assays for diagnosing or categorizing an individual as diabetic or pre-diabetic or monitoring said individual include, but are not limited to, a glycosylated hemoglobin (HbAlc) test, a connecting peptide (C-peptide) test, a fasting plasma glucose (FPG) test, an oral glucose tolerance test (OGTT), and a casual plasma glucose test).

Regarding dependent claim 8, Stupp teaches:

8. One or more non-transitory storage medium storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform a method comprising: obtaining characteristic information and a blood glucose content at a current time of a target user through a computer apparatus; (Stupp, FIGS. 4, 9A-12, 15-17; [0003], [0049]-[0054] one or more association variables may be determined and/or identified, using one or more apparatuses, and/or the related methods, in accordance with one or more statistical relationships between one or more temporal onsets corresponding to one or more events and patterns of occurrence of one or more variables and/or one or more compound variables; [0063] embodiments of the apparatuses, and related methods, may allow collected data or information to be converted into actionable information, such as one or more recommendations. In some embodiments, providing the recommendations to one or more healthcare providers and/or at least the one individual that has the disease may help convert this information into knowledge; [0212]-[0217] addressed by changing the diuretic, diet, activity insulin type, insulin dosage, and/or the use of additional pharmacological agents to change insulin sensitivity.)

obtaining characteristic information and a blood glucose content at a current time of a target user through the computer apparatus (Stupp, FIGS. 4, 9A-12, 15-17; [0003], [0049]-[0054] one or more association variables may be determined and/or identified, using one or more apparatuses, and/or the related methods, in accordance with one or more statistical relationships between one or more temporal onsets corresponding to one or more events and patterns of occurrence of one or more variables and/or one or more compound variables; [0196] embodiment 1600 of a process for determining one or more association variables. Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections.

While Stupp teaches determination of one or more association variables and Stupp explicitly teaches variables obtained from a blood glucose monitor, blood pressure monitor and providing recommendation (Stupp [0075], [0212]-[0217]), Stupp may not explicitly teach each and every feature of determining an insulin injection amount at each time of the target user through the computer apparatus and based on the characteristic information of the target user, the blood glucose content at the current time of the target user, a predetermined blood glucose prediction model, and a predetermined insulin injection amount prediction model. Davis teaches: determining an insulin injection amount at each time of the target user through the computer apparatus and based on the characteristic information of the target user, the blood glucose content at the current time of the target user, a predetermined blood glucose prediction model, and a predetermined insulin injection amount prediction model (Davis, FIGS. 9, 11b, 19, 25A-26; [0005], [0038]-[0039] A sixth aspect is directed towards a method of providing decision support functionality to a user, the functionality supporting decision-making in the management of the disease, including: performing machine learning about a user by: receiving first and second data about a user; and defining at least two states associated with the user based on the received first and second data; displaying a decision-support output to the user by: determining a current state associated with the user, the determined state from among the defined at least two states; receiving a first real-time input; and displaying a therapy prompt based on the first real-time input and the determined state associated with the user; [01119] The system 300 may set the required dose, i.e., the dose calculated to be correct at the time of calculation. An audible, visual, or vibratory alert may then be provided on the pen and/or on the CGM device to alert the user when it is time to dose. In a particular implementation, if the user does not dose at the given time, or within a range of time surrounding the given time, e.g., one or two minutes, the system 300 may recalculate the required dose on a periodic basis, e.g., every five minutes, and provide an updated required dose to the mechanical device 136,); and 

outputting the determined insulin injection amount at each time of the target user through the computer apparatus (Davis, FIGS. 4, 5, 7, 9, 15-17, 19; [0005] Another device used to monitor glucose is a continuous analyte sensor, which typically includes a sensor that is placed subcutaneously, transdermally, or intravascularly. The sensor measures the concentration of a given analyte within the body, and generates a raw signal that is transmitted to electronics associated with the sensor. The raw signal is converted into an output value that is displayed on a display. The output value that results from the conversion of the raw signal is typically expressed in a form that provides the user with meaningful clinical information, such as glucose expressed in mg/dL., [0016], [0023], [0025], [0029], [0039], 

Stupp pertains to apparatus and methods for determining association variables, a statistical relationship between one or more temporal onsets corresponding to one or more events and a pattern of occurrence of a compound variable (Stupp, FIGS. 5, 15-17) by way of describing various embodiments with various exemplary features (e.g., Stupp, [0049], [0212]-[0217]).  Stupp itself teaches various features with respect to various exemplary embodiments and explicitly teaches that features of various embodiments may be combined.  Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of features of different embodiments of Stupp to obtain a model for decision-making that is useful for providing the users with information they may need to manage their care.  Additionally, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Stupp with regard to different exemplary embodiments and devices as taught by Stupp to suit the preferences or goals so as to increase and/or maximize the usefulness and applicability of the information available to a user(s) for care and/or treatment.

Regarding dependent claim 9, Stupp teaches:

9. The computer storage medium according to claim 8, wherein the determining the insulin injection amount at each time of the target user comprises: inputting the characteristic information of the target user and the blood glucose content at the current time of the target user into the predetermined insulin injection amount prediction model to predict the insulin injection amount and determining the insulin injection amount at the current time; inputting the insulin injection amount at the current time, the characteristic information of the target user, and the blood glucose content at the current time of the target user into the predetermined blood glucose prediction model to perform blood glucose prediction, determining a blood glucose content of the target user at a next time corresponding to the current time; and regarding the next time as a current time and returning to the inputting the characteristic information of the target user and the blood glucose content at the current time of the target user into the predetermined insulin injection amount prediction model to predict the insulin injection amount and determining the insulin injection amount at the current time; until the insulin injection amount at each time is determined, and obtaining the respective corresponding insulin injection amount at each time of the target user. (Stupp, FIGS. 4, 9A-12, 15-17; [0003], [0049]-[0054] one or more association variables may be determined and/or identified, using one or more apparatuses, and/or the related methods, in accordance with one or more statistical relationships between one or more temporal onsets corresponding to one or more events and patterns of occurrence of one or more variables and/or one or more compound variables; [0196] embodiment 1600 of a process for determining one or more association variables. Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections; examiner notes ‘labeled’ data corresponds to ‘marked’ data).

Regarding dependent claim 10, Stupp teaches:

10. The computer storage medium according to claim 8, wherein the determining the predetermined insulin injection amount prediction model comprises: obtaining a marked training set and a unmarked training set, the marked training set comprising the characteristic information, the blood glucose content of each first-sample user at each sampling time, and the insulin injection amount of each first-sample user at each sampling time; the unmarked training set comprising characteristic information and a blood glucose content of each second-sample user at each sampling time; initializing and obtaining the an initial insulin injection amount prediction model; and training the initial insulin injection amount prediction model based on the marked training set and the unmarked training set and determining the predetermined insulin injection amount prediction model. (Stupp, FIGS. 4, 9A-12, 15-17; [0003]-[0005] In unsupervised learning 100 in FIG. 1A, the data may be described by input variables weight 110 and height 112 without any additional information (e.g., labels) that could help to find patterns in the data. In supervised learning 130 in FIG. 1B, additional information about the data is available. The data points are labeled as Dutch 132 (white circles) or American 134 (filled-black circles). This extra information is exactly the output one wants to predict for future data. Having it available for the training data or examples allows predictive decision boundary 136 to be determined. In general, statistical learning involves finding a statistical model that explains the observed data that may be used to analyze new data, e.g., learning a weighted combination of numerical variables from labeled training data to predict a class or classification for a new combination of variables. Determining a model to predict quantitative outputs (continuous variables) is often referred to as regression. Determining a model to predict qualitative data (discrete categories, such as `yes` or `no`) is often referred to as classification., [0049]-[0054] one or more association variables may be determined and/or identified, using one or more apparatuses, and/or the related methods, in accordance with one or more statistical relationships between one or more temporal onsets corresponding to one or more events and patterns of occurrence of one or more variables and/or one or more compound variables; [0196] embodiment 1600 of a process for determining one or more association variables. Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0075]; [0159]-[0161] using a fraction or percentage of the collected data or information (patterns of occurrence and temporal onsets) for training, i.e., to develop the model, and a remainder for testing the resulting model. This is illustrated in FIG. 11, which is a block diagram illustrating an embodiment 1100 of determining model complexity.  [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections; examiner notes ‘labeled’ data corresponds to ‘marked’ data and Stupp explicitly teaches that statistical relationships may allow one or more association variables (e.g., variables and/or one or more compound variables that may be associated with a deviation in blood glucose level) to be identified).

Regarding dependent claim 11, Stupp teaches:

11. The computer storage medium according to claim 10, wherein the initial insulin injection amount prediction model comprises first initial insulin injection amount prediction models; wherein the determining the predetermined insulin injection amount prediction model comprises: sampling the marked training set and determining mark training subsets, wherein the number of the mark training subsets is the same as the number of the first initial insulin injection amount prediction models; training the corresponding first initial insulin injection amount prediction model based on the unmarked training set and the mark training subsets to obtain trained initial insulin injection amount prediction models; performing weighted summation and averaging on each of the trained initial insulin injection amount prediction models based on weights, and obtaining an integrated insulin injection amount prediction model; and determining the predetermined insulin injection amount prediction model according to the integrated insulin injection amount prediction model. (Stupp, FIGS. 4, 9A-12, 15-17; [0003]-[0005] In unsupervised learning 100 in FIG. 1A, the data may be described by input variables weight 110 and height 112 without any additional information (e.g., labels) that could help to find patterns in the data. In supervised learning 130 in FIG. 1B, additional information about the data is available. The data points are labeled as Dutch 132 (white circles) or American 134 (filled-black circles). This extra information is exactly the output one wants to predict for future data. Having it available for the training data or examples allows predictive decision boundary 136 to be determined. In general, statistical learning involves finding a statistical model that explains the observed data that may be used to analyze new data, e.g., learning a weighted combination of numerical variables from labeled training data to predict a class or classification for a new combination of variables. Determining a model to predict quantitative outputs (continuous variables) is often referred to as regression. Determining a model to predict qualitative data (discrete categories, such as `yes` or `no`) is often referred to as classification., [0049]-[0054] one or more association variables may be determined and/or identified, using one or more apparatuses, and/or the related methods, in accordance with one or more statistical relationships between one or more temporal onsets corresponding to one or more events and patterns of occurrence of one or more variables and/or one or more compound variables; [0196] embodiment 1600 of a process for determining one or more association variables. Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0075]; [0139]-[0143] prior to generating one or more compound variables using a weighted summation; [0159]-[0160] The fraction of the collected information may be approximately randomly sampled to generate one or more contingency tables. A respective contingency table may be generated N times using approximate random sampling. Statistical relationships for at least M of these N contingency tables may be used (including combining and/or averaging) to determine whether or not the temporal onsets and the corresponding variable or compound variable are independent. M may be 50% (rounded to the nearest integer), 60%, 66%, 70%, 75%, 80% or more of N; [0161] In some embodiments, this risk may be addressed by using a fraction or percentage of the collected data or information (patterns of occurrence and temporal onsets) for training, i.e., to develop the model, and a remainder for testing the resulting model. [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections.

Regarding dependent claim 12, Stupp teaches:

12. The computer storage medium according to claim 11, wherein the determining the predetermined insulin injection amount prediction model according to the integrated insulin injection amount prediction model comprises: adjusting each of the weights in the integrated insulin injection amount prediction model based on the marked training set and determining the predetermined insulin injection amount prediction model. (Stupp, FIGS. 4, 9A-12, 15-17; [0003]-[0005] In unsupervised learning 100 in FIG. 1A, the data may be described by input variables weight 110 and height 112 without any additional information (e.g., labels) that could help to find patterns in the data. In supervised learning 130 in FIG. 1B, additional information about the data is available. The data points are labeled as Dutch 132 (white circles) or American 134 (filled-black circles). This extra information is exactly the output one wants to predict for future data. Having it available for the training data or examples allows predictive decision boundary 136 to be determined.  In general, statistical learning involves finding a statistical model that explains the observed data that may be used to analyze new data, e.g., learning a weighted combination of numerical variables from labeled training data to predict a class or classification for a new combination of variables. Determining a model to predict quantitative outputs (continuous variables) is often referred to as regression. Determining a model to predict qualitative data (discrete categories, such as `yes` or `no`) is often referred to as classification., [0049]-[0054] Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0075]; [0139]-[0143] prior to generating one or more compound variables using a weighted summation; [0159]-[0160] The fraction of the collected information may be approximately randomly sampled to generate one or more contingency tables. A respective contingency table may be generated N times using approximate random sampling. Statistical relationships for at least M of these N contingency tables may be used [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections; examiner notes labeled data as ‘marked’ data and data without additional labels as ‘unmarked’ data.).

Regarding dependent claim 13, Stupp teaches:

13. The computer storage medium according to claim 8, wherein the determining the predetermined blood glucose prediction model comprises: obtaining a sample marked training set; the sample marked training set comprising characteristic information, a blood glucose content at each sampling time, and an insulin injection amount at each sampling time of each third sample user; initializing and obtaining an initial blood glucose prediction model; and training the initial blood glucose prediction model based on the marked training set and determining the predetermined blood glucose prediction model. (Stupp, FIGS. 4, 9A-12, 15-17; [0003]-[0005] statistical learning involves finding a statistical model that explains the observed data that may be used to analyze new data, e.g., learning a weighted combination of numerical variables from labeled training data to predict a class or classification for a new combination of variables. Determining a model to predict quantitative outputs (continuous variables) is often referred to as regression. Determining a model to predict qualitative data (discrete categories, such as `yes` or `no`) is often referred to as classification., [0049]-[0054] Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0075]; [0139]-[0143] prior to generating one or more compound variables using a weighted summation; [0159]-[0160] The fraction of the collected information may be approximately randomly sampled to generate one or more contingency tables. A respective contingency table may be generated N times using approximate random sampling. Statistical relationships for at least M of these N contingency tables may be used [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections).

Regarding dependent claim 14, Stupp teaches:

14. The computer storage medium according to claim 8, wherein the characteristic information comprises clinical information and dietary information, wherein the clinical information comprises height, weight, fasting blood glucose content, and connecting peptide content. Stupp, FIGS. 4, 9A-12, 15-17; [0003]-[0005] height, weight; [0122] dietary patterns; examiner takes official notice that mere recitation of characteristic information is an intended use and examiner takes official notice that height, weight, fasting blood glucose content and connecting peptide content are commonly known and used by medical professionals (see, e.g., WO 2015166489, pg. 20, line 26 – pg. 21, line 20 .. Diabetic conditions can be diagnosed or monitored using any of a number of assays known in the field. Examples of assays for diagnosing or categorizing an individual as diabetic or pre-diabetic or monitoring said individual include, but are not limited to, a glycosylated hemoglobin (HbAlc) test, a connecting peptide (C-peptide) test, a fasting plasma glucose (FPG) test, an oral glucose tolerance test (OGTT), and a casual plasma glucose test).

Regarding independent claim 15, Stupp teaches:

15. A computer apparatus, comprising a memory and a processor, the memory stores computer-executable instructions that, when executed by the processor, causing the processor to perform a method comprising: (Stupp, FIGS. 4, 9A-12, 15-17; [0003], [0049]-[0054] one or more association variables may be determined and/or identified, using one or more apparatuses, and/or the related methods, in accordance with one or more statistical relationships between one or more temporal onsets corresponding to one or more events and patterns of occurrence of one or more variables and/or one or more compound variables; [0063] embodiments of the apparatuses, and related methods, may allow collected data or information to be converted into actionable information, such as one or more recommendations. In some embodiments, providing the recommendations to one or more healthcare providers and/or at least the one individual that has the disease may help convert this information into knowledge; [0212]-[0217] addressed by changing the diuretic, diet, activity insulin type, insulin dosage, and/or the use of additional pharmacological agents to change insulin sensitivity.)

obtaining characteristic information and a blood glucose content at a current time of a target user through the computer apparatus (Stupp, FIGS. 4, 9A-12, 15-17; [0003], [0049]-[0054] one or more association variables may be determined and/or identified, using one or more apparatuses, and/or the related methods, in accordance with one or more statistical relationships between one or more temporal onsets corresponding to one or more events and patterns of occurrence of one or more variables and/or one or more compound variables; [0196] embodiment 1600 of a process for determining one or more association variables. Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections.

While Stupp teaches determination of one or more association variables and Stupp explicitly teaches variables obtained from a blood glucose monitor, blood pressure monitor and providing recommendation (Stupp [0075], [0212]-[0217]), Stupp may not explicitly teach each and every feature of determining an insulin injection amount at each time of the target user through the computer apparatus and based on the characteristic information of the target user, the blood glucose content at the current time of the target user, a predetermined blood glucose prediction model, and a predetermined insulin injection amount prediction model. Davis teaches: determining an insulin injection amount at each time of the target user through the computer apparatus and based on the characteristic information of the target user, the blood glucose content at the current time of the target user, a predetermined blood glucose prediction model, and a predetermined insulin injection amount prediction model (Davis, FIGS. 9, 11b, 19, 25A-26; [0005], [0038]-[0039] A sixth aspect is directed towards a method of providing decision support functionality to a user, the functionality supporting decision-making in the management of the disease, including: performing machine learning about a user by: receiving first and second data about a user; and defining at least two states associated with the user based on the received first and second data; displaying a decision-support output to the user by: determining a current state associated with the user, the determined state from among the defined at least two states; receiving a first real-time input; and displaying a therapy prompt based on the first real-time input and the determined state associated with the user; [01119] The system 300 may set the required dose, i.e., the dose calculated to be correct at the time of calculation. An audible, visual, or vibratory alert may then be provided on the pen and/or on the CGM device to alert the user when it is time to dose. In a particular implementation, if the user does not dose at the given time, or within a range of time surrounding the given time, e.g., one or two minutes, the system 300 may recalculate the required dose on a periodic basis, e.g., every five minutes, and provide an updated required dose to the mechanical device 136,); and 

outputting the determined insulin injection amount at each time of the target user through the computer apparatus (Davis, FIGS. 4, 5, 7, 9, 15-17, 19; [0005] Another device used to monitor glucose is a continuous analyte sensor, which typically includes a sensor that is placed subcutaneously, transdermally, or intravascularly. The sensor measures the concentration of a given analyte within the body, and generates a raw signal that is transmitted to electronics associated with the sensor. The raw signal is converted into an output value that is displayed on a display. The output value that results from the conversion of the raw signal is typically expressed in a form that provides the user with meaningful clinical information, such as glucose expressed in mg/dL., [0016], [0023], [0025], [0029], [0039], 

Stupp pertains to apparatus and methods for determining association variables, a statistical relationship between one or more temporal onsets corresponding to one or more events and a pattern of occurrence of a compound variable (Stupp, FIGS. 5, 15-17) by way of describing various embodiments with various exemplary features (e.g., Stupp, [0049], [0212]-[0217]).  Stupp itself teaches various features with respect to various exemplary embodiments and explicitly teaches that features of various embodiments may be combined.  Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of features of different embodiments of Stupp to obtain a model for decision-making that is useful for providing the users with information they may need to manage their care.  Additionally, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Stupp with regard to different exemplary embodiments and devices as taught by Stupp to suit the preferences or goals so as to increase and/or maximize the usefulness and applicability of the information available to a user(s) for care and/or treatment.

Regarding dependent claim 16, Stupp teaches:

16. The computer apparatus according to claim 15, wherein the determining the insulin injection amount at each time of the target user comprises: inputting the characteristic information of the target user and the blood glucose content at the current time of the target user into the predetermined insulin injection amount prediction model to predict the insulin injection amount and determining the insulin injection amount at the current time; inputting the insulin injection amount at the current time, the characteristic information of the target user, and the blood glucose content at the current time of the target user into the predetermined blood glucose prediction model to perform blood glucose prediction, determining a blood glucose content of the target user at a next time corresponding to the current time; and regarding the next time as a current time and returning to the inputting the characteristic information of the target user and the blood glucose content at the current time of the target user into the predetermined insulin injection amount prediction model to predict the insulin injection amount and determining the insulin injection amount at the current time; until the insulin injection amount at each time is determined, and obtaining the respective corresponding insulin injection amount at each time of the target user. (Stupp, FIGS. 4, 9A-12, 15-17; [0003], [0049]-[0054] one or more association variables may be determined and/or identified, using one or more apparatuses, and/or the related methods, in accordance with one or more statistical relationships between one or more temporal onsets corresponding to one or more events and patterns of occurrence of one or more variables and/or one or more compound variables; [0196] embodiment 1600 of a process for determining one or more association variables. Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections.

Regarding dependent claim 17, Stupp teaches:

17. The computer apparatus according to claim 15, wherein the determining the predetermined insulin injection amount prediction model comprises: obtaining a marked training set and a unmarked training set, the marked training set comprising the characteristic information, the blood glucose content of each first-sample user at each sampling time, and the insulin injection amount of each first-sample user at each sampling time; the unmarked training set comprising characteristic information and a blood glucose content of each second-sample user at each sampling time; initializing and obtaining the an initial insulin injection amount prediction model; and training the initial insulin injection amount prediction model based on the marked training set and the unmarked training set and determining the predetermined insulin injection amount prediction model. . (Stupp, FIGS. 4, 9A-12, 15-17; [0003]-[0005] In unsupervised learning 100 in FIG. 1A, the data may be described by input variables weight 110 and height 112 without any additional information (e.g., labels) that could help to find patterns in the data. In supervised learning 130 in FIG. 1B, additional information about the data is available. The data points are labeled as Dutch 132 (white circles) or American 134 (filled-black circles). This extra information is exactly the output one wants to predict for future data. Having it available for the training data or examples allows predictive decision boundary 136 to be determined. In general, statistical learning involves finding a statistical model that explains the observed data that may be used to analyze new data, e.g., learning a weighted combination of numerical variables from labeled training data to predict a class or classification for a new combination of variables. Determining a model to predict quantitative outputs (continuous variables) is often referred to as regression. Determining a model to predict qualitative data (discrete categories, such as `yes` or `no`) is often referred to as classification., [0049]-[0054] one or more association variables may be determined and/or identified, using one or more apparatuses, and/or the related methods, in accordance with one or more statistical relationships between one or more temporal onsets corresponding to one or more events and patterns of occurrence of one or more variables and/or one or more compound variables; [0196] embodiment 1600 of a process for determining one or more association variables. Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0075]; [0159]-[0161] using a fraction or percentage of the collected data or information (patterns of occurrence and temporal onsets) for training, i.e., to develop the model, and a remainder for testing the resulting model. This is illustrated in FIG. 11, which is a block diagram illustrating an embodiment 1100 of determining model complexity.  [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections; examiner notes ‘labeled’ data corresponds to ‘marked’ data and Stupp explicitly teaches that statistical relationships may allow one or more association variables (e.g., variables and/or one or more compound variables that may be associated with a deviation in blood glucose level) to be identified).

Regarding dependent claim 18, Stupp teaches:

18. The computer apparatus according to claim 17, wherein the initial insulin injection amount prediction model comprises first initial insulin injection amount prediction models; wherein the determining the predetermined insulin injection amount prediction model comprises: sampling the marked training set and determining mark training subsets, wherein the number of the mark training subsets is the same as the number of the first initial insulin injection amount prediction models; training the corresponding first initial insulin injection amount prediction model based on the unmarked training set and the mark training subsets to obtain trained initial insulin injection amount prediction models; performing weighted summation and averaging on each of the trained initial insulin injection amount prediction models based on weights, and obtaining an integrated insulin injection amount prediction model; and determining the predetermined insulin injection amount prediction model according to the integrated insulin injection amount prediction model. (Stupp, FIGS. 4, 9A-12, 15-17; [0003]-[0005] In unsupervised learning 100 in FIG. 1A, the data may be described by input variables weight 110 and height 112 without any additional information (e.g., labels) that could help to find patterns in the data. In supervised learning 130 in FIG. 1B, additional information about the data is available. The data points are labeled as Dutch 132 (white circles) or American 134 (filled-black circles). This extra information is exactly the output one wants to predict for future data. Having it available for the training data or examples allows predictive decision boundary 136 to be determined. In general, statistical learning involves finding a statistical model that explains the observed data that may be used to analyze new data, e.g., learning a weighted combination of numerical variables from labeled training data to predict a class or classification for a new combination of variables. Determining a model to predict quantitative outputs (continuous variables) is often referred to as regression. Determining a model to predict qualitative data (discrete categories, such as `yes` or `no`) is often referred to as classification., [0049]-[0054] one or more association variables may be determined and/or identified, using one or more apparatuses, and/or the related methods, in accordance with one or more statistical relationships between one or more temporal onsets corresponding to one or more events and patterns of occurrence of one or more variables and/or one or more compound variables; [0196] embodiment 1600 of a process for determining one or more association variables. Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0075]; [0139]-[0143] prior to generating one or more compound variables using a weighted summation; [0159]-[0160] The fraction of the collected information may be approximately randomly sampled to generate one or more contingency tables. A respective contingency table may be generated N times using approximate random sampling. Statistical relationships for at least M of these N contingency tables may be used (including combining and/or averaging) to determine whether or not the temporal onsets and the corresponding variable or compound variable are independent. M may be 50% (rounded to the nearest integer), 60%, 66%, 70%, 75%, 80% or more of N; [0161] In some embodiments, this risk may be addressed by using a fraction or percentage of the collected data or information (patterns of occurrence and temporal onsets) for training, i.e., to develop the model, and a remainder for testing the resulting model. [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections).

Regarding dependent claim 19, Stupp teaches:

19. The computer apparatus according to claim 18, wherein the determining the predetermined insulin injection amount prediction model according to the integrated insulin injection amount prediction model comprises: adjusting each of the weights in the integrated insulin injection amount prediction model based on the marked training set and determining the predetermined insulin injection amount prediction model. (Stupp, FIGS. 4, 9A-12, 15-17; [0003]-[0005] statistical learning involves finding a statistical model that explains the observed data that may be used to analyze new data, e.g., learning a weighted combination of numerical variables from labeled training data to predict a class or classification for a new combination of variables. Determining a model to predict quantitative outputs (continuous variables) is often referred to as regression. Determining a model to predict qualitative data (discrete categories, such as `yes` or `no`) is often referred to as classification., [0049]-[0054] Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0075]; [0139]-[0143] prior to generating one or more compound variables using a weighted summation; [0159]-[0160] The fraction of the collected information may be approximately randomly sampled to generate one or more contingency tables. A respective contingency table may be generated N times using approximate random sampling. Statistical relationships for at least M of these N contingency tables may be used [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections).

Regarding dependent claim 20, Stupp teaches:

20. The computer apparatus according to claim 15, wherein the determining the predetermined blood glucose prediction model comprises: obtaining a sample marked training set; the sample marked training set comprising characteristic information, a blood glucose content at each sampling time, and an insulin injection amount at each sampling time of each third sample user; initializing and obtaining an initial blood glucose prediction model; and training the initial blood glucose prediction model based on the marked training set and determining the predetermined blood glucose prediction model. (Stupp, FIGS. 4, 9A-12, 15-17; [0003]-[0005] In unsupervised learning 100 in FIG. 1A, the data may be described by input variables weight 110 and height 112 without any additional information (e.g., labels) that could help to find patterns in the data. In supervised learning 130 in FIG. 1B, additional information about the data is available. The data points are labeled as Dutch 132 (white circles) or American 134 (filled-black circles). This extra information is exactly the output one wants to predict for future data. Having it available for the training data or examples allows predictive decision boundary 136 to be determined.  In general, statistical learning involves finding a statistical model that explains the observed data that may be used to analyze new data, e.g., learning a weighted combination of numerical variables from labeled training data to predict a class or classification for a new combination of variables. Determining a model to predict quantitative outputs (continuous variables) is often referred to as regression. Determining a model to predict qualitative data (discrete categories, such as `yes` or `no`) is often referred to as classification., [0049]-[0054] Presence or absence of one or more variables may be optionally determined in accordance with one or more thresholds (1610). A subset of temporal onsets may be optionally identified (1612); [0075]; [0139]-[0143] prior to generating one or more compound variables using a weighted summation; [0159]-[0160] The fraction of the collected information may be approximately randomly sampled to generate one or more contingency tables. A respective contingency table may be generated N times using approximate random sampling. Statistical relationships for at least M of these N contingency tables may be used [0212]-[0217] One or more statistical relationships may allow one or more association variables, such as one or more variables and/or one or more compound variables that may be associated with a deviation in blood glucose level, to be identified. One or more recommendations and/or one or more reports may be provided to at least the first individual and/or at least the second individual in accordance with the one or more identified association variables. These may include recommendations regarding one or more association variables that may be avoided and/or modified (such as for behaviors) to improve control of blood glucose. This may include specific circumstances (patterns of activity and/or diet) where the recommendations are applicable. The one or more recommendations and/or reports may include pharmacological agents and/or dosage (time and/or quantity) to improve control of blood glucose. Adjustments to insulin, for example, may include a mean daily dosage and/or day-to-day variations in dosage about the mean, such as a change in one or more quantities of insulin and/or one or more fewer or additional injections; examiner notes labeled data as ‘marked’ data and data without additional labels as ‘unmarked’ data.).


Double Patenting

Applicant appears to have multiple co-pending related applications.  Applicant should take caution to ensure that related applications do not include claims of identical scope or of obvious variants thereof.  In view of this notice to the Applicant and Applicant’s own superior knowledge of pending and/or issued related applications, the examiner retains the ability to issue a double patenting rejection in a Final rejection if appropriate without establishing a new grounds of rejection.
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Ell, can be reached on (571)270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM M IPAKCHI/               Primary Examiner, Art Unit 2171